             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


CARMEN R.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                5:18-CV-0308 (DEP)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
300 S. State Street                       MATTHEW R. McGARRY, ESQ.
Suite 420
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     REBECCA H. ESTELLE, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are

cross-motions for judgment on the pleadings. 1 Oral argument was

conducted in connection with those motions on February 26, 2019, during a

telephone conference held on the record. At the close of argument, I issued

a bench decision in which, after applying the requisite deferential review

standard, I found that the Acting Commissioner=s determination did not

result from the application of proper legal principles and is not supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Acting Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C. '
636(c), has been treated in accordance with the procedures set forth in General Order
No. 18. Under that General Order once issue has been joined, an action such as this is
considered procedurally, as if cross-motions for judgment on the pleadings had been
filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Acting Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based upon

this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      February 27, 2019
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
CARMEN R.,
                                   Plaintiff,

-v-                                5:18-cv-308

NANCY A. BERRYHILL, Acting Commissioner of
Social Security,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                     February 26, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW FIRM
      300 South State Street
      Suite 420
      Syracuse, New York 13202
      BY: MATTHEW ROBERT MCGARRY, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: REBECCA H. ESTELLE, ESQ.




              Hannah F. Cavanaugh, RPR, CSR
          Official United States Court Reporter
                 100 South Clinton Street
              Syracuse, New York 13261-7367
                      (315) 234-8545
                               CARMEN R. v. BERRYHILL                      2


 1                (In chambers, counsel present by telephone.    Time

 2   noted:    10:12 a.m.)

 3                THE COURT:    All right.   I have before me a request

 4   for judicial review of an adverse determination by the Acting

 5   Commissioner pursuant to 42, United States Code, Sections 405(g)

 6   and 1383(c)(3).

 7                The background is as follows:    Plaintiff was born in

 8   January of 1970 and is currently 49 years of age.       She was

 9   44 years old at the time of the hearing in this matter and 42 at

10   the time of the alleged onset of her disability.       Plaintiff

11   stands 5'4" in height and weighs 174 pounds.       She's right-hand

12   dominant and lives in an apartment in Syracuse.       Plaintiff is

13   divorced, has five children, but all are over the age of 18.

14   Plaintiff does not possess a driver's license.       She has a 6th

15   grade education, although she told Dr. Noia she has an 8th grade

16   education.    Irrespective of that, she does not have a high

17   school degree, nor does she have a GED.

18                Plaintiff last worked in October 2012 as a

19   maintenance cleaning person in a commercial building.       She

20   stopped working when she fell off her porch and injured herself.

21   She has also worked in various positions as a small engine

22   mechanic, a brake mechanic, a janitor/dishwasher, a housekeeper

23   at a hotel, and laborer.

24                Physically, plaintiff suffers from shoulder and neck

25   issues.   In March of 2015, she underwent an anterior lumbar


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
                           CARMEN R. v. BERRYHILL                           3


 1   interbody fusion at the L5-S1 level by Dr. William Lavelle.       In

 2   2004 or 2005, the record is unclear, she underwent neck surgery,

 3   a C6-C7 fusion.   She has treated with Upstate Bone and Joint,

 4   Dr. Krystle Williams.   She was going to physical therapy in

 5   April of 2017, but did not go for six months.      She has also

 6   treated at New York Spine and Wellness.

 7              Mentally, the plaintiff suffers from anxiety and

 8   depression and affective disorder, panic disorder with

 9   agoraphobia.   She undergoes weekly counseling at the Syracuse

10   Health Center.    She is seen by Dr. B. Hines, a psychiatrist.

11   She has not had any hospitalization for any of her mental health

12   issues.   She receives Lorazepam for those.

13              Plaintiff does use a cane to ambulate occasionally

14   for her conditions.   She has been prescribed Naproxen,

15   Oxycodone, Hydrocodone, Trazodone, Tramadol, Meloxicam, Lyrica,

16   and Gabapentin.   In terms of daily activities, she can cook,

17   clean, do laundry, shower and dress, watch television.     She

18   cares for a three-year-old grandchild.    She has no hobbies.     At

19   56, during the hearing, she testified she has no computer, but

20   in 3E, the disability report, she says, yes, she has a computer.

21   That's 209.    She has two dogs.   She rides a bicycle and she

22   likes to fish.

23              Procedurally, the plaintiff applied for Title II and

24   Title XVI benefits under the Social Security Act on May 2, 2013,

25   alleging a disability onset date of October 15, 2012.     A hearing


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
                           CARMEN R. v. BERRYHILL                          4


 1   was conducted by ALJ David Begley on November 4, 2014.     ALJ

 2   Begley issued an unfavorable decision on February 5, 2015.       On

 3   August 11, 2016, the Social Security Administration Appeals

 4   Council denied plaintiff's request for a review.

 5               In the intervening period while she was pursuing the

 6   original claims, she applied on September 14, 2016, for

 7   benefits.   Again, that application was later consolidated with

 8   the existing applications.

 9               On May 16, 2016, after plaintiff commenced a

10   challenge in this court of the original adverse determination,

11   the matter was remanded on stipulation to the parties.     The

12   Social Security Administration Appeals Council then issued a

13   decision on July 1, 2017, remanding the matter to an ALJ with

14   directives concerning what should be addressed in the new

15   decision.

16               On November 17, 2017, a hearing was conducted by

17   Administrative Law Judge Kenneth Theurer with a vocational

18   expert.   On January 18, 2018, the ALJ issued an unfavorable

19   decision and that became a final determination of the agency.

20   In his decision, the ALJ applied the familiar five-step

21   sequential test for determining disability.

22               At step one, he concluded plaintiff had not engaged

23   in substantial gainful activity since October 15, 2010, the

24   alleged onset date.

25               At step two, he concluded that plaintiff suffered


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                            CARMEN R. v. BERRYHILL                     5


 1   from severe impairments, including degenerative disc disease of

 2   the lumbar and cervical spine, status post-surgery

 3   (lumbar/cervical spine), anxiety, and depression.

 4             He concluded at step three that those did not meet or

 5   medically equal any of the listed presumptively disabling

 6   impairments set forth in the Commissioner's regulations,

 7   specifically considering listings 1.04, 12.04, and 12.06.    After

 8   surveying the record, ALJ Theurer concluded that plaintiff

 9   retains the residual functional capacity to perform a full range

10   of sedentary work with certain additional limitations relating

11   to both plaintiff's physical and mental conditions.   I won't

12   read it, but it's set forth at page 485 of the Administrative

13   Transcript.

14             At step four, ALJ Theurer concluded that plaintiff is

15   unable to perform her past relevant work as a tire changer,

16   small engine repair person, kitchen helper, and

17   housekeeper/cleaner.

18             At step five, after noting that if the

19   Medical-Vocational Guidelines were applied and plaintiff was

20   capable of performing a full range of sedentary work, Rule

21   201.19 of the grids would direct a finding of no disability.    He

22   sought testimony from a vocational expert and concluded based on

23   that testimony that with her RFC, plaintiff can perform as an

24   assembler, a production worker, and inspector, and therefore was

25   not disabled at the relevant times.


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
                           CARMEN R. v. BERRYHILL                      6


 1               As you know, my task is limited to determining

 2   whether correct legal principles were applied and the

 3   determination is supported by substantial evidence, which is

 4   defined as such evidence a reasonable person would find adequate

 5   to support a conclusion.   It is an extremely deferential

 6   standard.   I agree with the defendant's counsel on that score.

 7               The primary issue here is the Administrative Law

 8   Judge's treatment of listing 1.04.   That listing relates to

 9   disorders of the spine and contains three parts, A, B, and C.

10   Only one of those three need to be met in order to conclusively

11   establish presumptive disability, Alban v. Astrue, 2012 WL

12   6728055, that is from 2012, the District of Connecticut.

13               However, in order to meet one of those three, you

14   must meet all of the criteria of any one, and McKinney v.

15   Astrue, 2008 WL 312758, a 2008 decision from the Northern

16   District of New York, stands for that proposition.   And of

17   course, under Poupore v. Astrue, it is plaintiff's burden to

18   establish that a listing has been met.   The Administrative Law

19   Judge unfortunately -- and this is consistent with my experience

20   with these -- the Administrative Law Judge does not contain any

21   sort of robust comprehensive discussion of listing 1.04.

22               Obviously, as defendant's counsel concedes, because

23   1.04 is rejected based on the plaintiff's ability to ambulate

24   effectively, it appears that the Administrative Law Judge was

25   focused on subpart C, which relates to lumbar spinal stenosis


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                            CARMEN R. v. BERRYHILL                      7


 1   and does require the inability to ambulate effectively.      As

 2   counsel concedes, 1.04A does not.

 3                It's true that if the rationale of the ALJ in

 4   rejecting listing 1.04 altogether can be gleaned from the

 5   entirety of the decision, then -- and of course, assuming that

 6   that is supported by substantial evidence, then there's no basis

 7   to set aside the determination.    For that, I can cite Gonzales

 8   v. Colvin, 2016 WL 5477591.    That is from the Eastern District

 9   of New York, 2016.    And of course -- I'm sorry, Rockwood also

10   stands for that proposition, Rockwood v. Astrue, 614 F. Supp. 2d

11   252 from the Northern District of New York, 2009.

12                My problem with this, as I indicated during oral

13   argument, I think perhaps if the recitation of the rejection of

14   listing 1.04 ended after the parenthetical, I might dig deeper

15   and try to determine whether that would apply to A and whether

16   that would be supported by substantial evidence.

17                I'm concerned about the phrase, "because the claimant

18   remains able to ambulate."    I think the ALJ was obviously

19   fixated on subsection C because of the existence of stenosis,

20   but as the Commissioner's counsel noted and conceded, there's

21   also evidence of nerve root compression, which would implicate

22   section A.    So that section requires neuro-anatomic distribution

23   of pain; limitation of motion of the spine; motor loss, either

24   atrophied with associated muscle weakness or muscle weakness

25   itself; accompanied by sensory or reflex loss; and if there's


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
                           CARMEN R. v. BERRYHILL                       8


 1   involvement of the lower back, which there is here, positive

 2   straight leg raising test, sitting and supine.

 3              And although there's contrary evidence, there is

 4   evidence in the record to support each of those.   Neuro-anatomic

 5   distribution of pain, 1855.    There's clearly impingement.    I

 6   should say that at the outset, the magnetic resonance imaging

 7   testing of October 2013 and August 2014 and the 2017 CT

 8   myelogram demonstrates that.

 9              There's limitation on range of motion of the spine,

10   895, 1855, 1089, 890, and 1077.   Motor loss is obviously the

11   weakest of -- and no pun intended -- of the arguments, but there

12   is some indication of muscle loss or muscle weakness, 1630, for

13   example.   There's indication of sensory loss, reflex loss, 1630,

14   895, 898, 1077.    And there are indications of straight leg

15   raising, 311, that's on the left side, 1630, that's on the left

16   side, 1203, 1231, and 1614 on the left side.

17              So I find clear error because it appears to me that

18   the Administrative Law Judge was focused exclusively on 1.04C

19   and either did not consider or did not explain why he was

20   rejecting 1.04A.   Since I can't discern the rationale for

21   rejecting 1.04A, or at best it's unclear, I am remanding under

22   Alban and Norman -- the citation for Norman is -- bear with me.

23   I can't find it, but in any event it was, I believe, cited in

24   one of the briefs.   Oh, here it is.   It's 912 F. Supp. 2d,

25   2012 -- that's F. Supp. 2d 33, I'm sorry.   It's a 2012 decision.


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
                           CARMEN R. v. BERRYHILL                       9


 1               So I think this ought to be remanded.   I don't find

 2   any persuasive evidence of disability, but I think it should be

 3   remanded for a fuller consideration of whether or not plaintiff

 4   meets or medically equals listing 1.04A.   So I'll grant judgment

 5   on the pleadings to the plaintiff, without a directed finding of

 6   disability, and remand the matter for further proceedings.

 7               Thank you both for excellent presentations.   Have a

 8   good day.

 9               MS. ESTELLE:   Thank you.

10               MR. MCGARRY:   Thank you.

11               (Time noted:   10:27 a.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                         CARMEN R. v. BERRYHILL                      10


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, Official U.S.

 6   Court Reporter, in and for the United States District Court for

 7   the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 27th day of February, 2019.

16

17                                 X___________________________

18                                 HANNAH F. CAVANAUGH, RPR, CSR

19                                 Official U.S. Court Reporter

20

21

22

23

24

25


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
